DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 4-9, 17-21, (drawn to generic claims) and 10-16 (drawn to speciees III) in the reply filed on February 09, 2021 is acknowledged.
Claims 2, (drawn to species I) 3, (dawn to species II) and 22-26 (drawn to a method) and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 09, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a spring element” in claims 6, 13, and 21, and “a switching element” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said sealing body" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as claim 6 is dependent on claim 1. Claim 1 does not disclose a sealing body. For examination purposes, it is assumed that “said sealing body” is the same sealing body disclosed in claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olander (US 4231323 A).
Regarding claim 1, Olander discloses (figure 1) a device for merging milk flows, comprising:
a main body (1) with several flow channels formed therein, where a first flow channel (3) and a second flow channel (3) run independently of each other, and a third flow channel is provided, to which said first flow channel and said second flow channel converge (interior of main body 1),
a first port (3) that is formed on said main body and to be connected to a milk line of a first teat cup and that leads to said first flow channel (column 1, lines 67-68),
a second port (3) that is to be connected to a milk line of a second teat cup is formed on said main body and leads to said second flow channel (column 1, lines 67-68),
a flow switching device (5, 7, 8) adapted to switch at least one flow channel of said several flow channels in dependence of pressure (column 2, lines 8-20), in that, for a predetermined range of negative pressure present in said third flow channel, following the occurrence of pressure equalization with respect to the external atmosphere in said at least one flow channel, the flow therein is constrained (column 2, lines 36-44), and upon the formation of a negative pressure, which is in the predetermined range, the flow constraint is cancelled (column 2, lines 21-35).
claim 4, Olander discloses (figure 1) a device for merging milk flows, wherein said flow switching device comprises a flow section (interior of main body 1) and a sealing body (5) arranged movably therein in said at least one flow channel (column 2, lines 2-7). 
	Regarding claim 5, Olander discloses (figure 1) a device for merging milk flows, wherein said sealing body is configured as a sphere (5). 
	Regarding claim 6, Olander discloses (figure 1) a device for merging milk flows, wherein said flow switching device comprises a spring element (8c and 8d) which reacts to the pressure in said at least one flow channel and which contacts said sealing body at least in the event of pressure equalization (column 2, lines 8-14).
	Regarding claim 7, Olander discloses (figure 1) a device for merging milk flows, wherein said spring element is a membrane (8c and 8d) that is in contact with the external atmosphere (11) (column 2, lines 8-18). 
	Regarding claim 17, Olander discloses (figure 1) a device for merging milk flows comprising an outlet for coupling to a milk line (4) that is connectable to said main body such that a flow connection between said third flow channel and said outlet established (column 2, lines 1-2). Olander does not disclose that said outlet is configured as a module; however, it would have been an obvious matter of design choice to adapt to different sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of creating a device for merging milk flows that achieves versatility and adaptability in its use with other machinery that may differ from user to user.  
	Regarding claim 18, Olander discloses, as described above, a device for merging milk flows where said outlet can be configured as a module. Olander does not disclose that said module is provided In re Aller, 105 USPQ 233. This would be done for the benefit of allowing the device for merging milk flows to be fully operable under different milking conditions. 
	Regarding claim 19, Olander discloses, as described above, a device for merging milk flows where said outlet can be configured as a module. Olander does not disclose that said module is provided in variants with different connection geometries; however, it would have been an obvious matter of design choice to make the connections of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. This would be done for the benefit of creating a device for merging milk flows that achieves versatility and adaptability in its use with other machinery that may differ from user to user.  
	Regarding claim 20, Olander discloses a device for merging milk flows, wherein at least one outlet, said first flow channel, said second flow channel and said third flow channel are adapted to receive a modular flow body for adjusting the flow resistance. It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
The outlet, said first flow channel, said second flow channel, and said third flow channel are all able to receive a modular flow body for adjusting the flow resistance. This would be done for the benefit of both achieving versatility and adaptability in its use with other machinery that may differ from user to user while also allowing the device for merging milk flows to be fully operable under different milking conditions. 
claim 21, Olander discloses a device for merging milk flows, wherein a spring element is configured for adjusting a desired range of negative operating pressure (column 2, lines 8-14). Olander does not disclose that the spring element is a modular unit; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced one membrane with specific spring properties for another membrane with specific spring properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done for the benefit of adjusting the range of pressures to which the membrane responds, thus allowing the device to be fully operable under different milking conditions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olander (US 4231323 A) in view of Millar (US 4434744 A).
claim 8, Olander discloses a device for merging milk flows, wherein the device operates under negative pressure (column 2, lines 21-44). Olander does not disclose that the range of the negative pressure is 30 kPa to 55 kPa.
Millar teaches that a milk line normally operates under a reduce pressure or vacuum of about 50 kPa (column 2, lines 53-58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Olander so that the device operates at a negative pressure known in the art of around 50kPa as disclosed by Millar for the benefit of allowing the device for merging milk flows to function in a range that encompasses the known standard. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the device for merging milk flows operate under a negative pressure range of 30 kPa to 55 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olander (US 4231323 A) in view of Hoefelmayr (US 8485047 B2).
	Regarding claim 9, Olander discloses a device for merging milk flows, wherein said flow switching device is adapted such that its switching function can be performed during milk flow (column 1, lines 66-68 – column 2, lines 1-7). Olander does not disclose that the switching function can be performed at a flow rate of fluid in said at least one flow channel in the range from 0 kg/min. to 6 kg/min.
	Hoefelmayr teaches that cows can produce a milk flow of up to 12 kg/min (column 1, lines 42-43). 
In re Aller, 105 USPQ 233.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olander (US 4231323 A) in view of Andersson (WO 2014098752 A1).
Regarding claim 10, Olander discloses a device for merging milk flows comprising a flow switching device which is adapted to switch said third flow channel of said several flow channels, in that the flow, in a first state of an applied control signal, is constrained therein and, in a second state of the applied control signal, the flow constraint is cancelled (column 2, lines 45-59). Olander does not disclose that the controlled assembly is a second flow switching device. The benefits of the pneumatic control of the valve are clearly presented (column 1, lines 10-17). Additionally, Olander emphasizes that a user controlled device would be beneficial for “controlling automatic removal of the milking means in relation to the milk flow” and that “such equipment is well known to anyone skilled in the art” (column 2, lines 45-59). Olander explicitly explains that the invention aims to be fully automatic in function while also providing the option of remote-controlled means (column 1, lines 33-39).   
Andersson teaches that a button member (an applied control signal) may be necessary for “security reasons in case the automatic response of the closing valve would fail” (page 3, lines 21-27).

Regarding claim 11, Olander as modified above teaches (figure 1) a device for merging milk flows wherein said second flow switch device comprises a flow section (interior of main body 1) and a sealing body (5) arranged movably therein in or downstream of said third flow channel (column 2, lines 2-7). 
Regarding claim 12, Olander as modified above teaches (figure 1) a device for merging milk flows wherein said sealing body of said second flow switching device is configured as a sphere (5).
Regarding claim 13, Olander as modified above teaches (figure 1) a device for merging milk flows, wherein said second flow switching device comprises a spring element (8c and 8d) which contacts said sealing body (column 2, lines 8-14) when either the first state or the second state of said applied 
Regarding claim 14, Olander as modified above teaches a device for merging milk flows, wherein said spring element is a membrane (column 2, lines 8-18).
Regarding claim 15, Olander as modified above teaches (figure 1) a device for merging milk flows, wherein said applied control signal is generated by adjusting a pressure in a pressure chamber (9) of said second flow switching device (column 2, lines 45-59). 
Regarding claim 16, Olander discloses a device for merging milk flows. Olander does not disclose a switching element which is adapted upon actuation to block the switching function of said flow switching device without constraining the flow.
Andersson teaches a device for merging milk flows comprising a button member (a switching element) that permits manual moving of the valve body towards the open position, thus blocking the switching function of the flow switching device without constraining the flow upon actuation of the switching element (page 3, lines 21-27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Olander so that there is a switching element that blocks the switching function of the flow switching device as disclosed by Andersson for the benefit of providing mechanical means to adjust the flow in the event of an emergency situation in which the automatic constraint of the flow needed to be overridden by the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644